Title: To George Washington from George Mason, 19 June 1789
From: Mason, George
To: Washington, George



Dear Sir
Virginia Gunston-Hall June 19th 1789.

I am informed that Mr Jefferson, in a Letter to Congress last November, pointed out the Impropriety of appointing a Consul General in France, and strongly recommended the Appointment of separate Consuls in such of the Principal Ports as America traded most considerably with. Indeed from any Idea I have been able to form of the Office & Duties of a Consul at a foreign Port (vizt to take Care of the due Performance of the Commercial Treaties between the two Countrys, to examine and certify, according to the Laws of the Country in which he resides, the Registers and other papers of the Ships of his own,

to represent and procure Redress for any Injurys done to the Citizens of his own Country, to prevent or decide Differences between them, and to relieve occasionally their distress’d Seamen) they must require his constant Attendance at the port in which he is placed, and consequently disqualify him from acting at any great Distance; and the Objections to acting by Deputies, besides the inevitable Delay of Business, are too obvious to mention; I think it therefore probable that Mr Jefferson’s Sentiments, with respect to the Necessity for separate Consuls, will meet Your Approbation; and Bourdeaux having as much, or more of the American Trade than any other Port in France, I beg Leave to recommend to the Appointment of Consul for the Province of Guienne or Bourdeaux, Mr Joseph Fenwick, my Son’s partner there; if upon Inquiry, You shall think him worthy of the Office. This Gentleman is a Native of Maryland, of an old and reputable Family there, and of the Roman Catholic Religion (a Circumstance which will add to his Respectability in a Roman Catholic Country). He has been bred in the Commercial Line, and having been setled in Business two or three Years in Bourdeaux, has acquired the Language, with considerable Knowledge in the Commercial Laws & Customs of the place; and tho’ I was not personally acquainted with him myself, I was induced, from the Character I had of his Integrity Diligence and good Sense, to agree, most chearfully to my Son John’s entering into partnership with him & his Brother Capt. James Fenwick, in the House of Fenwick Mason & Compy Merchants in Bourdeaux, which notwithstanding their fixed plan of giving no Credits in America, and never advancing more than the certain Value of the Effects in their Hands, I have the pleasure to inform You, now does more American Business, I believe, than any other House in France; having had, since June 1788, besides some partial Shipments, the Consignment of eleven Vessels and Cargoes from America; and has established a very respectable Character & Credit in Bourdeaux. Both the Mr Carrolls of Maryland, I believe, are well acquainted with Mr Fenwick, and can give You every necessary Information concerning him: what I have said of him is, to the best of my Knowledge, strictly just; and I flatter myself You have known me long enough, to believe me incapable of recommending any man to an Office, but from a firm opinion that he wou’d discharge

the Dutys of it with Honour to himself, and Advantage to the public. Shou’d the Appointment of a Consul General be still preferred, I think Mr Fenwick capable of filling the Office with as much propriety as any Man. The former Consul, Mr Barclay, I presume will hardly desire to return; as I am told he owes a great deal of Money in France, and escaped out of Jail in Bourdeaux—an Anecdote of their Consul not very honourable to the United States.I understand Mr Jefferson, in his beforementioned Letter to Congress, specified the ports at which Consuls wou’d be necessary; recommending the person, at each place, who had been a Sort of Deputy to Mr Barclay (tho’ I believe he never had Authority to appoint Deputies) in Consequence whereof, a Mr Bonfield was the person recommended for Bourdeaux; this, with Mr Bonfield’s Residence at the time in Bourdeaux, I have Reason to believe were Mr Jefferson’s sole Motives for such a Recommendation. Mr Bonfield, I am informed, is a Native of England, lived som⟨e⟩ Years in America, and during the late War went over to Bourdeaux, and entered into Trade there, in which he failed, is now totally out of Credit, acts as Clerk to a french House there, and has Suits against him to a large Amount. Had these Circumstances been known to Mr Jefferson, he wou’d hardly, I presume, have thought him a proper person for Consul; an Office which he cou’d not be expected to fill with Dignity, or keep above Contempt, and in whose Decisions Merchants wou’d not be very likely to acquiese. I don’t know how it has happened, but the American Appointments in Europe have too frequently produced neither Honour or Advantage to our Country. The Sallery (which probably will not be very considerable) is not the object for which Fenwick Mason & Compy are sollicitous to obtain the office of Consul; but it wou’d exempt them from some very troublesom Requisitions of the police there, entitle them to some particular Privileges, add to their Respectability as Merchants, and perhaps increase their Consignments; which is the only Business they are engaged in, and not in any Trade on their own Account. Both myself and my Son had much rather his partner, Mr Joseph Fenwick, shou’d have the Appointment than himself; for many Reasons. Mr Fenwick having been longer in Bourdeaux, is better acquainted with the Language and Customs. They expect soon to establish another House, either in

some different port in France, or in some other part of Europe; in which case my Son will be the moving partner, and will take upon him the management at the place where they settle another House, while Mr Fenwick will continue to conduct the Business in Bourdeaux—Mr Fenwick wrote to some of his Friends in America upon the Subject, before my Son’s Arrival in France; and my Son wou’d by all means avoid every thing, which cou’d possibly create the smallest Coolness or Disgust between him and his partners.
I wrote some time ago to Mr Jefferson, upon the Subject of increasing the Commercial Intercourse between France and America, and mentioned the French furnishing us with coarse Goods, as a Substitute for those we have heretofore had from Great Britain, as the most effectual Means of doing it; the want of this having carryed so large a portion of our Trade to Great Britain; I desired my Son also to wait upon Mr Jefferson in Paris, upon this Business, and see if it cou’d be made an object worthy the Attention of the french Ministry: John has accordingly waited upon Mr Jefferson, and writes me that he approves highly of the Idea, has presented an accurate Calculation to the Minister, demonstrating that if such a plan is carryed into Effect, it will annually employ 30,000 Hands in France; he has recommended a Bounty of five ⅌ Ct ad valorem upon the Exportation of certain coarse Goods, of french Manufacture, to the United States of America; he hopes to succeed in this proposal, and waits to push it, only for the Samples, which John is to bring him from London, where he went about the last of March, and proposed to return to Paris about the Middle of April, and then to go to some of the principal Manufactories in France.
My Son John desires me to present his most respectful Compliments, to make You a Tender of his best Services, and to assure You of his utmost Attention in executing any Commands You may be pleased to honour him with. His last Letter to me was dated in London, the 5th of April; in which is the following Paragraph. “The King’s Recovery is now incontestibly certain; and as he has gained his Senses, his Subjects seem to have lost theirs—Such rejoycings, Illuminations, &c., &c., never were known—The Opposition-Party brook it very illy. A Dissolution of Parliament is expected very soon, I dined two or three

Days ago, out of mere Curiosity, at a public Dinner given by Mr Fox’s Friends, for electioneering purposes, consisting of six or seven hundred of the Heads of that party; here not a little Rancour was thrown out against the Ministerial Party, as well in Songs, Sentiments, Toasts, &c., as in Mr Fox’s Address to them—and not a single Health to his Majesty; while the Prince of Wayles was drank in three Bumbers, and echoed, and reechoed, in three times three Huzzas, for half an Hour incessantly. Two Days ago the famous Shop-tax, which has so long been the Subject of Complaint of the City of London, was repealed.”
I hope to hear that You and Your Lady enjoy good Health in New York. and should any thing occur, in which I can render You any Service here, I beg You will command me, without Reserve; as I can truly say there is not a man in the World, who more sincerely wishes You every Felicity, than dear Sir, Your most obedient Servt

G. Mason


P.S. I have had the longest and most severe Fit of the Gout this Spring, I ever experienced; and have but very lately got the better of it.

